Smith, J.,
(after stating the case,) delivered the opinion of the court.
This court is of opinion, that the judgment of the Court of Com*352mon Pleas must be reversed; and regret, that the points submitted were not fully answered. . It is very evident to my mind, that the court, by their answers, intended to answer the points fully, but unfortunately did not do so. It has been declared again and again, and is a well settled principle of law, that a party has a right to ask the opinion of the court on any matter of law, pertinent to the matter before them, and that the withholding of the opinion is error. In this case, the court could have readily, briefly, and separately, answered each point submitted. In regard to the first point, an affirmative answer,-or one in the words of the'proposition, would have been full, complete, and correct. To the second point, a repetition of it by the court, affirming the proposition, would have formed a complete and sufficient answer. So, in regard to the third and fourth propositions. I, however, by no means say, that it is necessary for the court to answer propositions submitted for their opinion, in the very words of the propositions. It is enough, if the answers be Sufficiently full to be understood; nor is it necessary where the same.proposition is repeated, though in different words, for the court-to answer every repetition of it; one full answer is sufficient; more than one would evidently.be improper, having nothing valuable in it, unless the swelling of the record by a repetition of the same answers would be considered so. But the court did not so answer in this case; one answer only was given.to all the foregoing points, though they materially, differed from each other.
The fifth proposition was not so answered as to convey to the understanding of the jury a correct idea of the law. The answer of the court (in fact, the same that was given to all and each of the preceding points,) is, “ that no act whatever, dope to defraud a creditor, or creditors, shall be of any effect against such creditor or.' creditors.” Clearly, this is not a sufficient answer to the points here submitted. In the abstract, it is true and correct, that no act whatever, if done to defraud, creditors, can be of any effect against creditors. But the party was desirous the court should inform the jury explicitly, that if the conveyance from Morgan Lewis to his children, was for the purpose of preventing-his creditors from levying on the premises, the plaintiff would be entitled to recover in this suit.. Nothing was said by the court, in their answer, to lead the minds of the jury, directly to the consideration of the matter contained in the proposition; nor do the court, in their charge, instruct the jury, as I think they ought to have doné, that if the conveyance was for the purpose of preventing the creditors of Morgan Lewis from levying on the premises, the plaintiff would be entitled to recover.' As 'to this, the court remained silent, and did not instruct the jury. But to the sixth and. last point, t'he court answer, “ that Morgan Lewis, being indebted, on the.23d day of March, 1821, his deed to his children of that date is fraudulent arid void, as to his creditor or creditors;” and had the court stopped here, the answer would have been full and correct; but the court went on and *353added, “if the jury believed, it was given without, a good and valuable consideration;” and in this the court erred, for the deed would have been fraudulent and void as to creditors, if made tó his children, even for a valuable consideration. Under certain circumstances, transactions, honest- between parties themselves, often become fraudulent in relation to others. So, in this ease, if the deed was given to the children, in ■ consideration, or on condition of supporting the grantor for life, which would have been, as.to them, a valuable consideration, and honest between the .parties themselves, yet, if made with a view to hinder or defeat creditors, it would be fraudulent and yoid in relation to them. And so the jury should have been instructed; but the.court told the jury, it was fraudulent and void as to his creditors, if they believed it was given without a good and valuable consideration, which evidently tended to mislead the jury; for they might infer from .the direction, that if the consideration was a good and valuable one, the'deed was not' fraudulent as to creditors, and that a valuable consideration was all that was necessary to make a déed effectual under any circumstances. But so is not the law. I think the court should have instructed the jury, that the facts given in evidence,-uncontradicted as they were, amounted to a fraud in law, which the. court had the right to decide, and not the jury; here, however, the court referred the decision to the jury. In the opinion, of this courts the plaintiff in error has sustained the errors he assigned in the record; and the judgment of the Court of Common Pleas is, therefore, to be reversed, and a venire facias de novo awarded. ' ' ■
.Judgment reversed, and & venire facias de novo awarded.